DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application 16/398441 field on 04/30/2019.  Claims 1-20 are currently pending. Claims 1, 11, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 was filed on the mailing date of the application on 04/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 [0017].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240 [Fig. 2]. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both system and programs [see Fig. 3].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "310" [0051] and "410" [0055] have both been used to designate communications unit. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0037] does not begin with a capital letter. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A method for generating an authentication code”.  Examiner notes that the claim does not appear to be directed to generation of an authentication code but to inputting an authentication code.  Examiner suggests reciting “A method for inputting  authentication code”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “combinations selected from a group consisting of: a color, a pattern, a haptic signal, an audio signal, backlighting of and a temporal response;[[,]] and wherein the combination includes an absence or presence of the one or more attributes in the combination”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “wherein the detection of the selection of the key from the keypad, and the selection of the attribute selected by the user from the set of attributes, and the one or more additional attributes selected by the user corresponding respectively to the one or more additional sets of attributes, are detected by input from a pointing device”.  Examiner suggests reciting “wherein the detection of the selection of the key from the keypad, [[and]] the selection of the attribute selected by the user from the set of attributes, and the one or more additional attributes selected by the user corresponding respectively to the one or more additional sets of attributes[[,]] are detected by input from a pointing device”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “A computer program product for generating an authentication code”.  Examiner notes that the claim does not appear to be directed to generation of an authentication code but to inputting an authentication code.  Examiner suggests reciting “A computer program product for inputting  authentication code”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “one or a combination selected from a group consisting of: backlighting of the keypad, a dark keypad, a haptic signal associated with the keypad, an absence of a haptic signal associated with the keypad”.  The Markush claim is improperly written.  Examiner suggests reciting “one or a combination selected from a and an absence of a haptic signal associated with the keypad”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “A computer system for generating an authentication code”.  Examiner notes that the claim does not appear to be directed to generation of an authentication code but to inputting an authentication code.  Examiner suggests reciting “A computer system for inputting  authentication code”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the one or more processors” in fifth line.  Examiner suggests reciting “the one or more computer processors”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “a combination selected from a group consisting of: a haptic signal, an auditory signal, backlighting of the keypad, wherein the combination includes an absence or presence of the one or more attributes in the combination”.  The Markush claim is improperly written.  Examiner suggests reciting “a combination selected from a group consisting of: a haptic signal, an auditory signal, and backlighting of the keypad;[[,]] wherein the combination includes an absence or presence of the one or more attributes in the combination”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “one or combinations from a group consisting of: a color, of a pattern, haptic signals, audio signals, a vocal response, a temporal response”.  The Markush claim is improperly written.  Examiner suggests reciting “one or combinations from a group consisting of: a color, of a pattern, haptic signals, audio signals, a vocal response, and a temporal response”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a non-observable attribute” in the ninth line.  The term "non-observable attribute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to expedite prosecution, Examiner will interpret this term to mean an attribute that is auditory, tactile, or haptic.
The dependent claims, claims 2-10, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
The term "dark" in claim 6 is a relative term which renders the claim indefinite.  The term "dark" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the Thus, the term “dark keypad” is indefinite.  In order to expedite prosecution, Examiner will interpret this term to mean the keypad dims or changes color.
Claim 11 recites “a non-observable attribute” in the twelfth and thirteenth line.  The term "non-observable attribute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to expedite prosecution, Examiner will interpret this term to mean an attribute that is auditory, tactile, or haptic.
The dependent claims, claims 12-14, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
The term "dark" in claim 14 is a relative term which renders the claim indefinite.  The term "dark" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the term “dark keypad” is indefinite.  In order to expedite prosecution, Examiner will interpret this term to mean the keypad dims or changes color.
Claim 15 recites “a non-observable attribute” in the twelfth and thirteenth line.  The term "non-observable attribute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to expedite prosecution, Examiner will interpret this term to mean an attribute that is auditory, tactile, or haptic.
The dependent claims, claims 16-20, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not 

Examiner Note
The language “one or more computer readable storage media” of claim 11 (and depending claims 12-14) has been interpreted as excluding signals per se because the specification explicitly recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” [0060]. Thus, claims 11-14 are not drawn to signals per se. 
The positively recited “processor” element of claim 15 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 8,756,672 B1; hereafter “Allen”) in view of Finnan et al. (US 2013/0291096 A1; hereafter “Finnan”).

Regarding Claim 1, Allen teaches a method for generating an authentication code, the method comprising: one or more processors activating a keypad to a user requesting entry of an authentication code of the user, such that the keypad includes multiple keys, (Allen column 7 line 64 to column 8 line 2: activating a presentation of the password interface in response to selection; the password module 105 can present the choices on palettes [keypad]; Fig. 1 showing each palette with multiple choices [keys])
the one or more processors, responsive to detecting a selection of a key from the keypad, activating a set of attributes associated with the selection of the key; (Allen column 2 lines 16-20; column 4 lines 28-44; column 8 lines 21-23: After the user selection for the first attribute, the password module 105 can present the multiple choices for a second attribute on a second screen; Fig. 1)
the one or more processors, responsive to detecting a user selection of an attribute from the set of attributes, activating one or more additional sets of attributes associated with the key, (Allen column 
the one or more processors receiving a request for user authentication, determining a validity of detected user selections with respect to the authentication code of the user. (Allen column 5 lines 4-10, column 6 lines 61-66: The authentication module 183 receives the hash representation of the multi-layered graphical password 212. The authentication module 183 then processes the hash representation to determine if the user has provided all of the correct attributes for the multi-layered graphical password; column 7 lines 15-26: the authentication module 183 can send back a Boolean value indicating that the password is either valid or invalid)
However, Allen may not explicitly teach every aspect of each key including a character from a set of characters and associated with a shape of a set of shapes; wherein the one or more additional sets of attributes includes a non-observable attribute.
Finnan teaches each key including a character from a set of characters and associated with a shape of a set of shapes; (Finnan [0021] [0098] [0099] [0134] Fig. 12 showing a virtual key arrangement including each key having a character and an associated shape; Figs. 1 and 44)
wherein the one or more additional sets of attributes includes a non-observable attribute; (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology, location, orientation, or relative position with respect to the interface…NOTE: sounds, textures, and topology has been interpreted as non-observable attributes; [0126] [0127]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for each key to include a character and an associated shape and the one or 

Regarding Claim 2, Allen in view of Finnan teaches wherein detecting the selection of the key from the keypad includes detecting a touch contact with a touch-sensitive display that includes an image of the keypad including the multiple keys.  (Allen column 4 lines 15-16, 18-20: the display monitor 104 can be a touch screen, wherein the user 185 can select a choice by touching the part of the screen displaying their choice; Fig. 1 shows an image of the keypad including the multiple keys; Finnan [0134]: graphical touch sensitive display) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 5, Allen in view of Finnan teaches wherein the one or more additional sets of attributes includes combinations of a haptic signal and an auditory signal. (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds [auditory], textures, topology [haptic], location, orientation, or relative position with respect to the interface…NOTE: sounds, textures, and topology has been interpreted as auditory and haptic signals) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Claim 7, Allen in view of Finnan teaches wherein the set of attributes and the one or more additional sets of attributes includes selection of combinations selected from a group consisting of: a color, a pattern, a haptic signal, an audio signal, backlighting of the keypad, an image, a video, a vocal response, a temporal response, and wherein the combination includes an absence or presence of the one or more attributes in the combination.  (Allen column 2 lines 20-30: color, pattern, images; column 4 lines 23-58: color, patterns, images, video; Finnan [0016]: two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology [haptic], location, orientation, or relative position with respect to the interface…NOTE: Examiner notes that since not all the properties need to be included/presented, there would be certain properties that would be absent.) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Allen in view of Finnan teaches wherein the detection of the selection of the key of the keypad includes the one or more processors presenting consecutive instances of the set of attributes and the one or more additional sets of attributes as selection options of the authentication code of the user.  (Allen column 4 lines 11-16, column 8 lines 17-23: less than all of the palettes can be presented at a same time on the display monitor; the password module 105 can present the palettes one at a time in response to user selection…NOTE: Thus, the palettes corresponding to the attributes and additional sets of attributes are presented consecutively; Finnan [0110] [0125]) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Allen in view of Finnan teaches wherein the detection of the selection of the key from the keypad, and the selection of the attribute selected by the user from the set of attributes, and the one or more additional attributes selected by the user corresponding respectively to the one or more additional sets of attributes, are detected by input from a pointing device, operated by the user, and connected to a display that presents the keypad and attributes as images for selection.  (Allen column 4 lines 10-14, 21-22; column 8 lines 46-47: display monitor, the user 185 can also select using a keyboard, mouse) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Allen in view of Finnan teaches wherein selection of an attribute from the set of attributes, and selection of an additional attribute corresponding to the one or more additional sets of attributes, P201806253US01Page 28 of 34which are not found in the authentication code of the user, are ignored in validation of the authentication code.  (Finnan [0103] [0141] [0152]: describing properties associated with the selected key or option are trimmed or ignored in validating the password) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Allen teaches a computer program product for generating an authentication code, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to activate a keypad to a user requesting entry of an authentication code of the user, such that the keypad includes multiple keys, (Allen column 7 line 64 to column 8 line 2: activating a presentation of the password interface in response to selection; the password module 105 can present the choices on palettes [keypad]; Fig. 1 showing each palette with multiple choices [keys])
responsive to detecting a selection of a key from the keypad, program instructions to activate a set of attributes associated with the selection of the key; (Allen column 2 lines 16-20; column 4 lines 28-44; column 8 lines 21-23: After the user selection for the first attribute, the password module 105 can present the multiple choices for a second attribute on a second screen; Fig. 1)
responsive to detecting an attribute from the set of attributes selected by the user, program instructions to activate one or more additional sets of attributes associated with the key, (Allen column 4 lines 50-58, column 5 lines 1-10: the user 185 selects the image color 164 that creates a third layer [additional sets of attributes] providing the image color that is on top of the first and second layers--first, second and third layers 188; column 8 lines 32-39: the password module 105 receives a selection of the attributes for each of the layers of the multi-layered graphical password; Fig. 1)
program instructions to receive a request for user authentication, determining a validity of detected user selections with respect to the authentication code of the user. (Allen column 5 lines 4-10, column 6 lines 61-66: The authentication module 183 receives the hash representation of the multi-layered graphical password 212. The authentication module 183 then processes the hash representation to determine if the user has provided all of the correct attributes for the multi-layered graphical password; column 7 lines 15-26: the authentication module 183 can send back a Boolean value indicating that the password is either valid or invalid)
However, Allen may not explicitly teach every aspect of each key including a character from a set of characters and a shape of a set of shapes; wherein the one or more additional sets of attributes includes a non-observable attribute.
Finnan teaches each key including a character from a set of characters and a shape of a set of shapes; (Finnan [0021] [0098] [0099] [0134] Fig. 12 showing a virtual key arrangement including each key having a character and an associated shape; Figs. 1 and 44)
wherein the one or more additional sets of attributes includes a non-observable attribute; (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology, location, orientation, or relative position with respect to the interface…NOTE: sounds, textures, and topology has been interpreted as non-observable attributes; [0126] [0127]) 


Regarding Claim 12, Allen in view of Finnan teaches wherein the selection of the key from the keypad includes program instructions to detect a user making a touch contact with a touch- sensitive display that includes an image of a keypad including multiple keys.   (Allen column 4 lines 15-16, 18-20: the display monitor 104 can be a touch screen, wherein the user 185 can select a choice by touching the part of the screen displaying their choice; Fig. 1 shows an image of the keypad including the multiple keys; Finnan [0134]: graphical touch sensitive display) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 14, Allen in view of Finnan teaches wherein selection of attributes of the one or more additional sets of attributes includes one or a combination selected from a group consisting of: backlighting of the keypad, a dark keypad, a haptic signal associated with the keypad, an absence of a haptic signal associated with the keypad.  (Allen column 2 lines 20-30: color, pattern, images; column 4 lines 23-58: color, patterns, images, video; Finnan [0016]: two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology [haptic], location, orientation, or relative position with respect to the interface…NOTE: Examiner notes 

Regarding Claim 15, Allen teaches a computer system for generating an authentication code, the computer system comprising: one or more computer processors; (Allen column 10 line 64-67: processor)
one or more computer readable storage media; (Allen column 11 lines 30-40: computer readable media) and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Allen column 7 lines 36-42; column 11 lines 30-31)
program instructions to activate a keypad to a user requesting entry of an authentication code of the user, such that the keypad includes multiple keys, (Allen column 7 line 64 to column 8 line 2: activating a presentation of the password interface in response to selection; the password module 105 can present the choices on palettes [keypad]; Fig. 1 showing each palette with multiple choices [keys])
responsive to detecting a selection of a key from the keypad, program instructions to activate a set of attributes associated with the selection of the key; (Allen column 2 lines 16-20; column 4 lines 28-44; column 8 lines 21-23: After the user selection for the first attribute, the password module 105 can present the multiple choices for a second attribute on a second screen; Fig. 1)
responsive to detecting an attribute from the set of attributes selected by the user, program instructions to activate one or more additional sets of attributes associated with the key, (Allen column 4 lines 50-58, column 5 lines 1-10: the user 185 selects the image color 164 that creates a third layer [additional sets of attributes] providing the image color that is on top of the first and second 
program instructions to receive a request for user authentication, determining a validity of detected user selections with respect to the authentication code of the user.  (Allen column 5 lines 4-10, column 6 lines 61-66: The authentication module 183 receives the hash representation of the multi-layered graphical password 212. The authentication module 183 then processes the hash representation to determine if the user has provided all of the correct attributes for the multi-layered graphical password; column 7 lines 15-26: the authentication module 183 can send back a Boolean value indicating that the password is either valid or invalid)
However, Allen may not explicitly teach every aspect of each key including a character from a set of characters and a shape of a set of shapes; wherein the one or more additional sets of attributes includes a non-observable attribute.
Finnan teaches each key including a character from a set of characters and a shape of a set of shapes; (Finnan [0021] [0098] [0099] [0134] Fig. 12 showing a virtual key arrangement including each key having a character and an associated shape; Figs. 1 and 44)
wherein the one or more additional sets of attributes includes a non-observable attribute; (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology, location, orientation, or relative position with respect to the interface…NOTE: sounds, textures, and topology has been interpreted as non-observable attributes; [0126] [0127]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for each key to include a character and an associated shape and the one or more additional sets of attributes includes a non-observable attribute as taught by Finnan for the benefit of the multidimensional password entry of Allen, with a reasonable expectation of success, 

Regarding Claim 16, Allen in view of Finnan teaches wherein detection of the selection of the key from the keypad initiates program instruction to detect a user making a touch contact with a touch- sensitive display that includes an image of a keypad including multiple keys. (Allen column 4 lines 15-16, 18-20: the display monitor 104 can be a touch screen, wherein the user 185 can select a choice by touching the part of the screen displaying their choice; Fig. 1 shows an image of the keypad including the multiple keys; Finnan [0134]: graphical touch sensitive display) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Regarding Claim 18, Allen in view of Finnan teaches wherein the one or more additional attributes includes a combination selected from a group consisting of: a haptic signal, an auditory signal, backlighting of the keypad, wherein the combination includes an absence or presence of the one or more attributes in the combination.  (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds [auditory], textures, topology [haptic], location, orientation, or relative position with respect to the interface…NOTE: Examiner notes that since not all the properties need to be included/presented, there would be certain properties that would be absent.) [The motivation of claim 15 is applicable to claim 18 and thereby incorporated]


Claim 19, Allen in view of Finnan teaches wherein the detection of the selection of a key of the keypad includes program instructions to present consecutive instances of the set of attributes and the one or more additional sets of attributes as selection options of the authentication code of the user.  (Allen column 4 lines 11-16, column 8 lines 17-23: less than all of the palettes can be presented at a same time on the display monitor; the password module 105 can present the palettes one at a time in response to user selection…NOTE: Thus, the palettes corresponding to the attributes and additional sets of attributes are presented consecutively; Finnan [0110] [0125]) [The motivation of claim 15 is applicable to claim 19 and thereby incorporated]

Claims 3, 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Finnan in further view of Boger et al. (US 2017/0140169 A1; hereafter “Boger”).

Regarding Claim 3, Allen in view of Finnan teaches further comprising: the one or more processors responsive to detecting the selection of the key from the keypad, initiating a display of a selector image of the set of attributes; (Allen column 4 lines 12-14; column 8 lines 18-23: the password module 105 can present the palettes one at a time in response to user selection…NOTE: Thus, a next palette [selector image of a set of attributes] is initiated in response to a user selection is a first palette) 
However, Allen in view of Finnan may not explicitly teach every aspect of the one or more processors detecting a sliding touch contact by the user from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image.  
Boger teaches the one or more processors detecting a sliding touch contact by the user from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image. (Boger [0007]-[0009] [0012]: inputting the signature pathway comprises an uninterrupted screen-engaging movement through multiple graphical zones of the graphical user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a sliding touch contact from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image as taught by Boger for the benefit of the multidimensional password entry of Allen in view of Finnan, with a reasonable expectation of success, for enhanced security purposes and to combat shoulder surfing (Boger [0084] [0085] [0103]). Thus, security would be enhanced. In addition, references (Allen in view of Finnan and Boger) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-dimensional password entry. This close relation between both of the references highly suggests a reasonable expectation of success.	

Regarding Claim 4, Allen in view of Finnan in further view of Boger wherein the selector image is a color selector image. (Allen column 4 lines 13-14, 23-25, 45-47: palette 125 presents several choices of different colors for the background of the multi-layered graphical password 190 that is being created based on input the user; Boger [0070]: graphical zone can be a color selector; Fig. 6)

Regarding Claim 13, Allen in view of Finnan teaches further comprising: responsive to detecting the selection of the key from the keypad, program instructions to initiate a display of a selector image of the set of attributes; (Allen column 4 lines 12-14; column 8 lines 18-23: the password module 105 can present the palettes one at a time in response to user selection…NOTE: Thus, a next palette [selector image of a set of attributes] is initiated in response to a user selection is a first palette) 

Boger teaches program instructions to detect a sliding touch contact by the user from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image. (Boger [0007]-[0009] [0012]: inputting the signature pathway comprises an uninterrupted screen-engaging movement through multiple graphical zones of the graphical user interface [0068] [0070] [0075] [0077] [0078]; Figs. 5 and 6 showing a sliding touch contacting from a first graphical zone [key] to another graphical zone [selector image])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a sliding touch contact from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image as taught by Boger for the benefit of the multidimensional password entry of Allen in view of Finnan, with a reasonable expectation of success, for enhanced security purposes and to combat shoulder surfing (Boger [0084] [0085] [0103]). Thus, security would be enhanced. In addition, references (Allen in view of Finnan and Boger) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-dimensional password entry. This close relation between both of the references highly suggests a reasonable expectation of success.	

Regarding Claim 17, Allen in view of Finnan teaches wherein the detection of the selection of the key from the keypad initiates program instructions to display a selector image of the set of attributes from which the selection of the attribute of the set of attributes (Allen column 4 lines 12-14; column 8 lines 18-23: the password module 105 can present the palettes one at a time in response to 
However, Allen in view of Finnan may not explicitly teach every aspect of is detected by maintaining a sliding touch contact from the selection of the key to a position corresponding to the attribute from the set of attributes.  
Boger teaches is detected by maintaining a sliding touch contact from the selection of the key to a position corresponding to the attribute from the set of attributes.  (Boger [0007]-[0009] [0012]: inputting the signature pathway comprises an uninterrupted screen-engaging movement through multiple graphical zones of the graphical user interface [0068] [0070] [0075] [0077] [0078]; Figs. 5 and 6 showing a sliding touch contacting from a first graphical zone [key] to another graphical zone [selector image])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to detect a sliding touch contact from the selection of the key to a position corresponding to the attribute from the set of attributes on the selector image as taught by Boger for the benefit of the multidimensional password entry of Allen in view of Finnan, with a reasonable expectation of success, for enhanced security purposes and to combat shoulder surfing (Boger [0084] [0085] [0103]). Thus, security would be enhanced. In addition, references (Allen in view of Finnan and Boger) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-dimensional password entry. This close relation between both of the references highly suggests a reasonable expectation of success.	

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Finnan in further view of Engstrom et al. (US 2016/0283013 A1; hereafter “Engstrom”).

Claim 6, Allen in view of Finnan teaches wherein the one or more additional sets of attributes includes a combination of [backlighted or dark keypad], and haptic signals or an absence of haptic signals applied to the keypad.  (Finnan [0016] [0142] [0143]: receiving a selected passcode with an arrangement of inputs having two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology [haptic], location, orientation, or relative position with respect to the interface… NOTE: Examiner notes that since not all the properties need to be included/presented, there would be certain properties that would be absent)
Allen in view of Finnan may not explicitly teach every aspect of the one or more additional sets of attributes includes a combination of backlighted or dark keypad.
Engstrom teaches the one or more additional sets of attributes includes a combination of backlighted or dark keypad (Engstrom [0016] [0019]: the display security parameters 140 may specify that one or more of the display security measures 130 may be executed upon the occurrence of a log-in or password entry by the user of device; display security parameters 140 may further include data that specifies the level (e.g., dimmer, brighter, etc.) of the reduced backlighting of display security measures 130; [0037] [0040]-[0042]: backlighting; Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the one or more additional sets of attributes includes a combination of backlighted or dark keypad as taught by Engstrom for the benefit of the multidimensional password entry of Allen in view of Finnan, with a reasonable expectation of success, in order to enhance security measures for obscuring the viewing of sensitive data on the display (Engstrom [0018] [0041]). Thus, security would be enhanced. In addition, references (Allen in view of Finnan and Engstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-dimensional password entry. This close relation between both of the references highly suggests a reasonable expectation of success.	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Finnan in further view of Chen et al. (US 2015/0121493 A1; hereafter “Chen”).

Regarding Claim 20, Allen in view of Finnan teaches wherein the set of attributes and the one or more additional sets of attributes [includes selection and omission options] of one or combinations from a group consisting of: a color, of a pattern, haptic signals, audio signals, a vocal response, a temporal response. (Allen column 2 lines 20-30: color, pattern, images; column 4 lines 23-58: color, patterns, images, video; Finnan [0016]: two or more different properties from a group comprising numbers, characters, symbols, colors, patterns, sounds, textures, topology [haptic], location, orientation, or relative position with respect to the interface…NOTE: Examiner notes that since not all the properties need to be included/presented, there would be certain properties that would be absent or omitted.)
However, Allen in view of Finnan may not explicitly teach every aspect of including selection and omission options for the sets of attributes and the additional sets of attributes.
Chen teaches includes selection and omission options (Chen [0045] [0056] Fig. 4A-4B showing selection and omission options)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include selection and omission options as taught by Chen for the benefit of the multidimensional password entry of Allen in view of Finnan, with a reasonable expectation of success, because Chen teaches this “provide[s] a password tailored to user preferences, and prevents onlookers beside the users from memorizing the passwords pried by the onlookers” [0018]. In addition, references (Allen in view of Finnan and Chen) teach features that are directed to analogous art and they .	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Jones et al.
US 8,347,103 B2 – Directed to Directed to multidimensional passwords including time, motion, and keyboard attributes [Abstract]


US Patent Application Publications
Bell et al.
US 2014/0018038 A1 – Directed to a security module can be configured to provide haptic cues in addition to or instead of the aural precision cues [0042]
Govindarajeswaran
US 2015/0355776 A1 - Directed to multidimensional passwords where attributes include colors, shapes, special characters, and images [Abstract]
Gupta et al.
US 2015/0235018 A1 – Directed to multidimensional passwords [Abstract]
Hicks et al.
US 2014/0317724 A1 – Directed to multidimensional passwords including a color selector [Abstract] [Figs. 3a-4g]
Lee et al.
US 2014/0157424 A1 -  Directed to darkening/backlighting user interface [Fig. 7]
Mooney
US 2019/0236258 A1 – Directed to multidimensional passwords [Abstract]
Murai et al. 
US 2010/0319057 A1 – Directed to including an absence or presence of an attribute [Fig. 5]
Varghese et al.
US 2008/0209526 A1 – Directed to personalized authentication data includes acoustic, image, and/or video data [0050]-[0055]
Vogedes et al.
US 2008/0290985 A1 – Directed to multidimensional passwords [Abstract] [Fig. 4]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        June 5, 2021